—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about January 31, 2001, which adjudicated appellant a juvenile delinquent, upon finding that he committed an act that, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the fifth degree, and placed him with the State Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility. The trained undercover officer had an ample opportunity to observe appellant and made a prompt and reliable drive-by identification. Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.